DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the interpretation of the “computer-readable storage medium" may include transmission-type media (e.g. carrier waves, signals, etc.). Thus, the “computer-readable storage medium" causes the claim as a whole be drawn to non-statutory subject matter that would not fall within one of the four statutory categories of invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 15 recites the limitation "the system" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 16-20 are rejected based on their dependence, directly or indirectly, on claim 15. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,475,426 (hereinafter ‘426). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application describes method, system and computer product for processing a push transaction between a mobile device and point-of-sale (POS) transaction using authorization tokens analogous to functions of the method, system and computer product of claims 1-20 of ‘426. 

U.S. Patent Appl. No. 17/122,224
U.S. Patent No. 11,475,426
1. A method for handoff of a transaction for completion, the method comprising: 

via a point-of-sale (POS) terminal, facilitating the handoff of the transaction, said facilitating comprising: 

scanning one of a plurality of ephemeral transaction authorization tokens displayed on a guest device, wherein a guest has previously registered a payment instrument with a server, and associated the payment instrument with the plurality of ephemeral transaction authorization tokens, and the server has stored a payment token that associates the plurality of ephemeral transaction authorization tokens with the payment instrument in a payment token database record along with a push notification device identifier that corresponds to a guest device, and wherein the guest device has requested and received the one of the plurality of ephemeral transaction authorization tokens from the server; 

transmitting the one of the plurality of ephemeral transaction authorization tokens via the internet cloud to the server, wherein the server is not collocated with the POS terminal, and wherein communications between the POS terminal and the server are transmitted and received through a gateway device that is collocated with the POS terminal; 

simultaneously displaying details for the transaction in conjunction with the guest device, wherein the server has accessed the push notification device identifier to transmit a push notification to the guest device, and wherein the guest device has accepted the push notification and is executing a proprietary application that allows for said simultaneously displaying details for the transaction; and 

receiving notification from the server that the transaction is complete, wherein transaction completion data was entered via the guest device and transmitted to the server, and wherein the server has completed the transaction.
1. A method for handoff of a transaction for completion, the method comprising: 

registering a payment instrument with a server, associating the payment instrument with ephemeral transaction authorization tokens, and storing a payment token that associates the ephemeral transaction authorization tokens with the payment instrument in a payment token database record; 

storing a push notification device identifier that corresponds to the payment token in the payment token database record; 

via a smart device, requesting and receiving one of the ephemeral transaction authorization tokens from the server; 

via a point-of-sale (POS) terminal, scanning the one of the ephemeral transaction authorization tokens, and transmitting the one of the ephemeral transaction authorization tokens via the internet cloud to the server, wherein the server is not collocated with the POS terminal, and wherein communications between the POS terminal and the server are transmitted and received through a gateway device that is collocated with the POS terminal; 

via the server, using the payment token to access the push notification device identifier and transmitting a push notification to a smart device that corresponds to the push notification device identifier; 

upon acceptance of the push notification, executing a proprietary application on the smart device and simultaneously displaying details for the transaction on both the smart device and POS terminal; 

receiving transaction completion data that is entered via the smart device and transmitting the transaction completion data to the server; and 

completing the transaction at the server and notifying the POS terminal and the smart device that the transaction is complete.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,475,427 (hereinafter ‘427). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application describes method, system and computer product for processing a push transaction between a mobile device and point-of-sale (POS) transaction using authorization tokens analogous to functions of the method, system and computer product of claims 1-20 of ‘427. 

U.S. Patent Appl. No. 17/122,224
U.S. Patent No. 11,475,427
1. A method for handoff of a transaction for completion, the method comprising: 

via a point-of-sale (POS) terminal, facilitating the handoff of the transaction, said facilitating comprising: 

scanning one of a plurality of ephemeral transaction authorization tokens displayed on a guest device, wherein a guest has previously registered a payment instrument with a server, and associated the payment instrument with the plurality of ephemeral transaction authorization tokens, and the server has stored a payment token that associates the plurality of ephemeral transaction authorization tokens with the payment instrument in a payment token database record along with a push notification device identifier that corresponds to a guest device, and wherein the guest device has requested and received the one of the plurality of ephemeral transaction authorization tokens from the server; 

transmitting the one of the plurality of ephemeral transaction authorization tokens via the internet cloud to the server, wherein the server is not collocated with the POS terminal, and wherein communications between the POS terminal and the server are transmitted and received through a gateway device that is collocated with the POS terminal; 

simultaneously displaying details for the transaction in conjunction with the guest device, wherein the server has accessed the push notification device identifier to transmit a push notification to the guest device, and wherein the guest device has accepted the push notification and is executing a proprietary application that allows for said simultaneously displaying details for the transaction; and 

receiving notification from the server that the transaction is complete, wherein transaction completion data was entered via the guest device and transmitted to the server, and wherein the server has completed the transaction.
1. A method for handoff of a transaction for completion, the method comprising: 

via a server, facilitating the handoff of the transaction, the facilitating comprising: 

registering payment instrument data corresponding to a payment instrument; 

associating the payment instrument data with an ephemeral transaction authorization token; 

storing a payment token that associates the ephemeral transaction token with the payment instrument data in a payment token database record along with a push notification device identifier that corresponds to a guest device; 

receiving details of the transaction from a point-of-sale (POS) terminal; 

transmitting the ephemeral transaction authorization token to the guest device wherein the ephemeral transaction authorization token is valid to authorize handoff of the transaction for completion for a prescribed period of time; 

after the ephemeral transaction authorization token is presented by the guest device and read by the POS terminal, receiving the ephemeral transaction authorization token from the POS terminal; employing the payment token to send a push notification to the guest device using the push notification device identifier; 

upon acceptance of the push notification by the guest device, transmitting details for the transaction that cause the guest device to simultaneously display what is being displayed on the POS terminal; 

receiving transaction completion data from the guest device; 

completing the transaction; and 

notifying the POS terminal that the transaction is complete.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
In view of the prosecution history of U.S. Patent Application Nos. 17/122,100 & 17/122,270 (now U.S. Patent Nos. 11,475,427 & 11,475,426 respectively), as well as the inspection of relevant prior art including patent literature and non-patent literature, claims 1-20 are allowable over prior art as there has not been any prior art references or combination there that has been identified to read over the claimed invention.
The relevant prior art, single or in combination, does not teach the combination, 
“via a point-of-sale (POS) terminal, facilitating the handoff of the transaction, said facilitating comprising: 
the server has stored a payment token that associates the plurality of ephemeral transaction authorization tokens with the payment instrument in a payment token database record along with a push notification device identifier that corresponds to a guest device, and wherein the guest device has requested and received the one of the plurality of ephemeral transaction authorization tokens from the server; 
transmitting the one of the plurality of ephemeral transaction authorization tokens via the internet cloud to the server, wherein the server is not collocated with the POS terminal, and wherein communications between the POS terminal and the server are transmitted and received through a gateway device that is collocated with the POS terminal; 
simultaneously displaying details for the transaction in conjunction with the guest device, wherein the server has accessed the push notification device identifier to transmit a push notification to the guest device, and wherein the guest device has accepted the push notification and is executing a proprietary application that allows for said simultaneously displaying details for the transaction”, 
as recited in claims 1, 8 and 15. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687